DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 07 May 2021, has been entered in full.  Claims 1-5 are canceled. New claims 6-22 are added. Claims 6-22 (drawn to a method for treating human asthma comprising administering an IL-6 inhibitor (IL-6 receptor antibody) are under examination.
			Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
The certified copies JP 2018-015982 (filed 1/31/18), JP 2018-187251 (filed 10/2/18) and (PCT/JP2019/003438; filed 1/31/19; published as WO 2019/151418 8/8/19) have been filed in the instant application. 
 The Examiner notes that there isn’t an English translation of any of the documents submitted in the instant application. 
Because the documents, upon which priority is claimed, are not in English it fails to provide adequate support.  Therefore, the filing date of 20 July 2020 will be used for purposes of applying prior art. This date is the filing date of the instant application. 

	
Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 28 April 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 

Specification 

The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 3, paragraph 0006). The specification should be reviewed for improper recitation of hyperlinks. All such recitations should be deleted or amended such that the hyperlinks and/or other form of browser-executable code are rendered inactive.  See MPEP § 608.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.  Claims 6, 13 and 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Alihodzic et al.  (WO 2011/131749; published Oct 27, 2011).
Alihodzic et al. teach the use of 11,12-didehydro-11, 12-dideoxy 14 membered macrolides and 15-membered azalide macrolides in the treatment of inflammatory diseases such as severe asthma (page 1, lines 4-12; page 16, line 28; page 17, line 22 and line 33; pages 18-19). Alihodzic et al. teach subjects to include humans (page 20, lines 33-35)( (applies to claims 6 and 13). Alihodzic et al. do not state that the subjects have severe childhood asthma carrying an IL-4R576 mutation (applies to claim 17). Alihodzic  et al. teach 11,12-didehydro-11, 12-dideoxy 14 membered macrolides and 15-membered azalide macrolides as inhibitors of IL-6 (page 5, lines 10-11; page 35, lines 19-40 and Figure 1)(applies to claim 6). 

2.  Claims 6-9, 17 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nielsen et al.  (US 2013/0274133; published Oct 17, 2013).
 Nielsen et al. teach that the present invention relates to a method for predicting the response of patients to treatment with Interleukin-6 Receptor (IL6R) inhibitors, such as antibodies directed against the IL6R (abstract).  Nielsen et al. teach that tocilizumab is a humanized recombinant monoclonal antibody directed against the human interleukin-6-receptor (IL-6R, CD126) (para 0002)(applies to claims 6-9).  Nielsen et al. teach that in one embodiment, the present invention relates to the use of tocilizumab for treatment of a disease involving the IL6R, such as rheumatoid arthritis and asthma, (para 0071)(applies to claims 6 and 18). Nielsen et al. do not state that the subjects have severe childhood asthma carrying an IL-4R576 mutation (applies to claim 17). 
	3.  Claims 6-9, 12, 17 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by  Garcia-Martinez et al.  (US 20130034554 ; published Feb 7, 2013). 
Garcia-Martinez et al. teach that the present invention is directed to therapeutic methods using IL-6 antagonists such as an Ab1 antibody or antibody fragment having binding specificity for IL-6 to treat disease or to improve survivability or quality of life of a patient in need thereof. In preferred embodiments these patients will comprise those exhibiting (or at risk of developing) an elevated serum C-reactive protein level (abstract)(applies to claims 7 and 12). Garcia-Martinez et al. teach in an embodiment of the invention, the IL-6 antagonist may comprise Actemra.TM. (Tocilizumab)(para 0198)(applies to claims 6-9). Garcia-Martinez et al. teach in one embodiment of the invention, IL-6 antagonists described herein are useful for ameliorating or reducing the symptoms of, or treating, or preventing, diseases and disorders associated with elevated C-reactive protein (CRP). Such diseases include rheumatoid arthritis and asthma (paras  0100,  0729 and 0737)(applies to claims 6 and 18). Garcia-Martinez et al. do not state that the subjects have severe childhood asthma carrying an IL-4R576 mutation (applies to claim 17).

4.  Claims 6-8, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a1) as being anticipated by Igawa et al.  (US 2015/0166666; published June 18, 2015).
Igawa et al. teach that  the present invention provides pharmaceutical compositions comprising second-generation molecules that are superior than TOCILIZUMAB, by altering the amino acid sequences of the variable and constant regions of TOCILIZUMAB, which is a humanized anti-IL-6 receptor IgG1 antibody (abstract). Igawa et al. teach that the present invention relates to pharmaceutical compositions comprising a humanized anti-IL-6 receptor IgG antibody having superior antigen (IL-6 receptor)-binding ability, superior pharmacokinetics, superior safety and physical properties (stability and homogeneity), and further reduced immunogenicity risk, by altering the amino acid sequences of variable and constant regions of the humanized anti-IL-6 receptor IgG1 antibody TOCILIZUMAB (para 0044)(applies to claims 7 and 8). Igawa et al. teach that the pharmaceutical comprising the antibody can be administered to treat rheumatoid arthritis and asthma  (para 0202 and claims)(applies to claims 6 and 18). Igawa et al. do not state that the subjects have severe childhood asthma carrying an IL-4R576 mutation (applies to claim 17).  Igawa et al. teach an IL-6 receptor antibody that is 100% identical to instant SEQ ID NO:5 and SEQ ID NO:6. See below, Sequence Search Result A and B, respectively (applies to claim 10). Igawa et al. teach an IL-6 receptor antibody that is 100% identical to instant SEQ ID NO:7 and SEQ ID NO:8. See below, Sequence Search Result C and D, respectively (applies to claim 11).

5.  Claims 6-9, 13-15, 18-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatila et al. (US 2022/0033489; published Feb 3, 2022, priority date Dec. 4, 2018).
	Chatila et al. teach methods and compositions for treating asthma. Aspects of the invention relates to administering to a subject an agent that inhibits IL-6 signaling. Another aspect of the invention relates to administering the anti-IL-6 receptor antibody, such as tocilizumab, to a subject in need thereof (abstract and paras 0006 and 0081)(applies to claims 6, 7 and 9). Chatila et al. teach that the antibody is humanized or chimeric (paras 0006, 0016, 0032, 0074 and 0075)(applies to claim 8). Chatila et al. teach that the subjects can be adults (para 0028)(applies to claims 6, 7, 9 and 14). Chatila et al. teach treating severe asthma (para 0058)(applies to claim 13). Chatila et al. teach treating aspirin induced asthma (paras 0053 and 0060)(applies to claim 15). Chatila et al. teach administering tocilizumab and subsequent improved functions/suppression of asthmatic symptoms (paras 0109, 0130, 0132)(applies to claim 19). Chatila et al. teach administering tocilizumab to a patient. Chatila et al. teach that the patient exhibited sustained clinical and immunologic responses to tocilizumab over the past 19 months. Chatila et al. teach that the patient had decreased hospital admissions and inpatient hospital days, increased asthma control test (ACT) scores and improved pulmonary function testing (FEV1 increased from 76% to 99% of predicted)(para 0177 and Table 1)(applies to claims 19 and 20). Chatila et al. teach administering the antibody in combination with inhaled steroids, systemic steroids and long acting B2 agonist (para 0117)(applies to claims 21 and 22). Chatila et al. teach tocilizumab has been approved for patients with moderate to severe rheumatoid arthritis and that tocilizumab is further described in, for example, U.S. Pat. No. 10,105,418; and Published US Application Nos US20110245473 and US20120253016, which the contents of which are incorporated herein by reference in their entireties (para 0081)(applies to claim 18). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 6, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Igawa et al.  (US 2015/0166666; published June 18, 2015) in view of Kazuhiro et al. (The Journal of asthma : official journal of the Association for the Care of Asthma,  ABSTRACT. Vol. 51, No. 7, pp. 762-8 (Sept 2014)(Electronic Publication Date: 13 May 2014).
Igawa et al. teach that the present invention relates to pharmaceutical compositions comprising a humanized anti-IL-6 receptor IgG antibody having superior antigen (IL-6 receptor)-binding ability, superior pharmacokinetics, superior safety and physical properties (stability and homogeneity), and further reduced immunogenicity risk, by altering the amino acid sequences of variable and constant regions of the humanized anti-IL-6 receptor IgG1 antibody TOCILIZUMAB (para 0044).  Igawa et al. teach that the pharmaceutical comprising the antibody can be administered to treat asthma  (para 0202 and claims)(applies to claim 6). 
Igawa et al. do not teach administering the anti-IL-6 receptor antibody in combination with a steroid or beta-2 agonist. Igawa et al. do not teach improvement of respiratory function of the subject as measure by Peak Expiratory Flow (PEF) or an improved Asthma Control Test (ACT) score 20 or greater. 
 Kazuhiro et al. teach that there are several inhaled corticosteroid/long-acting
 β2-agonist (ICS/LABA) combinations currently used to treat asthmatic patients, but the differences in the clinical effects of these ICS/LABAs are currently unknown. Kazuhiro et al. teach that they evaluated the effects of two currently available ICS/LABA combinations in a real-world setting (applies to claims 21 and 22). Kazuhiro et al. teach patients were enrolled in this study, and the scores of the asthma control test (ACT) and asthma control questionnaire-5 item version (ACQ5) were significantly improved 4 and 8 weeks after the switch to ICS/LABA treatments, and well-controlled asthma (ACQ5 score<0.75) and good control (ACT score >20) was achieved in 54 (90%) and 40 (66.7%) patients, respectively, at 8 weeks (applies to claim 20). Kazuhiro et al. teach that the spirometric analysis revealed significant improvements of the values of the peak expiratory flow (PEF) and forced expiratory volume in one second  (FEV1) after switching from FP/SM to BUD/FM, and significantly improved small airway impairments were observed in patients treated with high-dose ICS/LABA (applies to claim 19).
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify to modify a method for treating human asthma comprising administering an anti-IL-6 receptor antibody, as taught by Igawa et al.  by combining the method with inhaled corticosteroid/long-acting β2-agonist and monitoring improvement of respiratory function of the subject as measure by Peak Expiratory Flow (PEF) and an improved Asthma Control Test (ACT) score of 20 or greater, as taught by Kazuhiro et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons:
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides  held prima facie obvious). In addition, KSR held that it is obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
	Lastly, monitoring improvement of respiratory function of the subject as measure by Peak Expiratory Flow (PEF) and an improved Asthma Control Test (ACT) score of 20 or greater, ensures that the administered pharmaceuticals are effective. 

2.  Claims 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Garcia-Martinez et al.  (US 20130034554 ; published Feb 7, 2013) in view of  Saglani, S. (Pediatric Pulmonology, Vol. 52, Supp. Supplement 46, pp. S89-S91. Abstract Number: #2. Meeting Info: 16th CIPP 2017. Lisbon, Portugal. 22 Jun 2017-25 Jun 2017). 
Garcia-Martinez et al. teach that the present invention is directed to therapeutic methods using IL-6 antagonists such as an Ab1 antibody or antibody fragment having binding specificity for IL-6 to treat disease or to improve survivability or quality of life of a patient in need thereof. Garcia-Martinez et al. teach in one embodiment of the invention, IL-6 antagonists described herein are useful for ameliorating or reducing the symptoms of, or treating, or preventing, diseases and disorders associated with elevated C-reactive protein (CRP). Such diseases include asthma (paras  0100,  0729 and 0737)(applies to claim 6). 
Garcia-Martinez et al. do not teach administering anti-IL-6 antibodies to subjects who have obese asthma.
Saglani teaches that adults with obese asthma and low IgE had improved airway hyperresponsiveness (AHR) after weight loss, but they did not have a change in resting airway resistance. Saglani teaches obese asthma with high IgE had improved airway mechanics (resistance) but no change in AHR after weight loss. Saglani teaches the data suggest at least 2 phenotypes of obese asthma, with distinct pathophysiology and contribution from both allergy and obesity, exist. Those with the allergic obese asthma phenotype (perhaps they have an acquired phenotype related predominantly to diet and lifestyle) may benefit from aggressive weight loss measures. Saglani teaches the second group, who have a non-allergic, predominantly systemic non-Th2 inflammatory phenotype, which may be driven by IL-6, are likely those with a predominant genetic susceptibility to obesity and asthma, and may not benefit from aggressive weight loss measures, but from systemic anti-inflammatory agents, such as anti-IL-6 antibody (applies to claims 15 and 16). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date to modify to modify a method for treating human asthma comprising administering an anti-IL-6 antibody, as taught by Garcia-Martinez et al. by using the method to treat obese asthma as taught by Saglani. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons:
	Garcia-Martinez et al. teach using antagonistic antibodies having binding specificity for IL-6 in methods to treat asthma. Saglani teaches patients with obese asthma who have a non-allergic, predominantly systemic non-Th2 inflammatory phenotype, which may be driven by IL-6, benefit from systemic anti-inflammatory agents, such as anti-IL-6 antibody.


			Conclusion
		No claims are allowed


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/R.M.D/Examiner,ArtUnit1647 
8/11/2022                                                                                                                                                                                                       
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647                                                                                                                                                                                                        







	
	
Sequence Search Result A	
This page gives you Search Results detail for the Application 16963311 and Search Result 20220325_101226_us-16-963-311-5.minpct99.rapbm


Title:          US-16-963-311-5
Perfect score:  631
Sequence:       1 QVQLQESGPGLVKPSETLSL..........LARTTAMDYWGEGTLVTVSS 119

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    11     631  100.0    119  14  US-14-520-423-20           Sequence 20, Appl



RESULT 11
US-14-520-423-20
; Sequence 20, Application US/14520423
; Publication No. US20150166666A1
; GENERAL INFORMATION
;  APPLICANT: CHUGAI SEIYAKU KABUSHIKI KAISHA
;  TITLE OF INVENTION: Improved antibody molecules
;  FILE REFERENCE: 14875-0205003 / C1-A0805Y2P-USD2
;  CURRENT APPLICATION NUMBER: US/14/520,423
;  CURRENT FILING DATE: 2014-10-22
;  PRIOR APPLICATION NUMBER: 13/524,528
;  PRIOR FILING DATE: 2012-06-15
;  PRIOR APPLICATION NUMBER: 12/680,087
;  PRIOR FILING DATE: 2011-01-03
;  PRIOR APPLICATION NUMBER: PCT/JP2009/066590
;  PRIOR FILING DATE: 2009-09-25
;  PRIOR APPLICATION NUMBER: JP 2008-248213
;  PRIOR FILING DATE: 2008-09-26
;  PRIOR APPLICATION NUMBER: JP 2009-060806
;  PRIOR FILING DATE: 2009-03-13
;  PRIOR APPLICATION NUMBER: JP 2009-067925
;  PRIOR FILING DATE: 2009-03-19
;  NUMBER OF SEQ ID NOS: 117
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 20
;  LENGTH: 119
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: An artificially synthesized polypeptide sequence
US-14-520-423-20

  Query Match             100.0%;  Score 631;  DB 14;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQESGPGLVKPSETLSLTCAVSGHSISHDHAWSWVRQPPGEGLEWIGFISYSGITNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQESGPGLVKPSETLSLTCAVSGHSISHDHAWSWVRQPPGEGLEWIGFISYSGITNY 60

Qy         61 NPSLQGRVTISRDNSKNTLYLQMNSLRAEDTAVYYCARSLARTTAMDYWGEGTLVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NPSLQGRVTISRDNSKNTLYLQMNSLRAEDTAVYYCARSLARTTAMDYWGEGTLVTVSS 119




Sequence Search Result B
This page gives you Search Results detail for the Application 16963311 and Search Result 20220325_101226_us-16-963-311-6.minpct99.rapbm



Title:          US-16-963-311-6
Perfect score:  558
Sequence:       1 DIQMTQSPSSLSASVGDSVT..........CGQGNRLPYTFGQGTKVEIE 107

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     6     558  100.0    107  14  US-14-520-423-23           Sequence 23, Appl


RESULT 6
US-14-520-423-23
; Sequence 23, Application US/14520423
; Publication No. US20150166666A1
; GENERAL INFORMATION
;  APPLICANT: CHUGAI SEIYAKU KABUSHIKI KAISHA
;  TITLE OF INVENTION: Improved antibody molecules
;  FILE REFERENCE: 14875-0205003 / C1-A0805Y2P-USD2
;  CURRENT APPLICATION NUMBER: US/14/520,423
;  CURRENT FILING DATE: 2014-10-22
;  PRIOR APPLICATION NUMBER: 13/524,528
;  PRIOR FILING DATE: 2012-06-15
;  PRIOR APPLICATION NUMBER: 12/680,087
;  PRIOR FILING DATE: 2011-01-03
;  PRIOR APPLICATION NUMBER: PCT/JP2009/066590
;  PRIOR FILING DATE: 2009-09-25
;  PRIOR APPLICATION NUMBER: JP 2008-248213
;  PRIOR FILING DATE: 2008-09-26
;  PRIOR APPLICATION NUMBER: JP 2009-060806
;  PRIOR FILING DATE: 2009-03-13
;  PRIOR APPLICATION NUMBER: JP 2009-067925
;  PRIOR FILING DATE: 2009-03-19
;  NUMBER OF SEQ ID NOS: 117
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 23
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: An artificially synthesized polypeptide sequence
US-14-520-423-23

  Query Match             100.0%;  Score 558;  DB 14;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDSVTITCQASTDISSHLNWYQQKPGKAPELLIYYGSHLLSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDSVTITCQASTDISSHLNWYQQKPGKAPELLIYYGSHLLSGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLEAEDAATYYCGQGNRLPYTFGQGTKVEIE 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLEAEDAATYYCGQGNRLPYTFGQGTKVEIE 107




Sequence Search Result C	
This page gives you Search Results detail for the Application 16963311 and Search Result 20220325_101226_us-16-963-311-3.minpct99.rapbm



Title:          US-16-963-311-3
Perfect score:  2382
Sequence:       1 QVQLQESGPGLVRPSQTLSL..........VMHEALHNHYTQKSLSLSPG 448

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    15    2382  100.0    448  14  US-14-520-423-68           Sequence 68, Appl
	
RESULT 15
US-14-520-423-68
; Sequence 68, Application US/14520423
; Publication No. US20150166666A1
; GENERAL INFORMATION
;  APPLICANT: CHUGAI SEIYAKU KABUSHIKI KAISHA
;  TITLE OF INVENTION: Improved antibody molecules
;  FILE REFERENCE: 14875-0205003 / C1-A0805Y2P-USD2
;  CURRENT APPLICATION NUMBER: US/14/520,423
;  CURRENT FILING DATE: 2014-10-22
;  PRIOR APPLICATION NUMBER: 13/524,528
;  PRIOR FILING DATE: 2012-06-15
;  PRIOR APPLICATION NUMBER: 12/680,087
;  PRIOR FILING DATE: 2011-01-03
;  PRIOR APPLICATION NUMBER: PCT/JP2009/066590
;  PRIOR FILING DATE: 2009-09-25
;  PRIOR APPLICATION NUMBER: JP 2008-248213
;  PRIOR FILING DATE: 2008-09-26
;  PRIOR APPLICATION NUMBER: JP 2009-060806
;  PRIOR FILING DATE: 2009-03-13
;  PRIOR APPLICATION NUMBER: JP 2009-067925
;  PRIOR FILING DATE: 2009-03-19
;  NUMBER OF SEQ ID NOS: 117
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 68
;  LENGTH: 448
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: An artificially synthesized polypeptide sequence
US-14-520-423-68

  Query Match             100.0%;  Score 2382;  DB 14;  Length 448;
  Best Local Similarity   100.0%;  
  Matches  448;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLQESGPGLVRPSQTLSLTCTVSGYSITSDHAWSWVRQPPGRGLEWIGYISYSGITTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLQESGPGLVRPSQTLSLTCTVSGYSITSDHAWSWVRQPPGRGLEWIGYISYSGITTY 60

Qy         61 NPSLKSRVTMLRDTSKNQFSLRLSSVTAADTAVYYCARSLARTTAMDYWGQGSLVTVSSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NPSLKSRVTMLRDTSKNQFSLRLSSVTAADTAVYYCARSLARTTAMDYWGQGSLVTVSSA 120

Qy        121 STKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180

Qy        181 LYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGP 240

Qy        241 SVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNS 300

Qy        301 TYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDEL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDEL 360

Qy        361 TKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQ 420

Qy        421 QGNVFSCSVMHEALHNHYTQKSLSLSPG 448
              ||||||||||||||||||||||||||||
Db        421 QGNVFSCSVMHEALHNHYTQKSLSLSPG 448





Sequence Search Result D
This page gives you Search Results detail for the Application 16963311 and Search Result 20220325_101226_us-16-963-311-4.minpct99.rapbm


Title:          US-16-963-311-4
Perfect score:  1113
Sequence:       1 DIQMTQSPSSLSASVGDRVT..........EVTHQGLSSPVTKSFNRGEC 214

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    73    1113  100.0    214  14  US-14-520-423-54           Sequence 54, Appl
    


RESULT 73
US-14-520-423-54
; Sequence 54, Application US/14520423
; Publication No. US20150166666A1
; GENERAL INFORMATION
;  APPLICANT: CHUGAI SEIYAKU KABUSHIKI KAISHA
;  TITLE OF INVENTION: Improved antibody molecules
;  FILE REFERENCE: 14875-0205003 / C1-A0805Y2P-USD2
;  CURRENT APPLICATION NUMBER: US/14/520,423
;  CURRENT FILING DATE: 2014-10-22
;  PRIOR APPLICATION NUMBER: 13/524,528
;  PRIOR FILING DATE: 2012-06-15
;  PRIOR APPLICATION NUMBER: 12/680,087
;  PRIOR FILING DATE: 2011-01-03
;  PRIOR APPLICATION NUMBER: PCT/JP2009/066590
;  PRIOR FILING DATE: 2009-09-25
;  PRIOR APPLICATION NUMBER: JP 2008-248213
;  PRIOR FILING DATE: 2008-09-26
;  PRIOR APPLICATION NUMBER: JP 2009-060806
;  PRIOR FILING DATE: 2009-03-13
;  PRIOR APPLICATION NUMBER: JP 2009-067925
;  PRIOR FILING DATE: 2009-03-19
;  NUMBER OF SEQ ID NOS: 117
;  SOFTWARE: PatentIn version 3.4
; SEQ ID NO 54
;  LENGTH: 214
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: An artificially synthesized polypeptide sequence
US-14-520-423-54

  Query Match             100.0%;  Score 1113;  DB 14;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDISSYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDISSYLNWYQQKPGKAPKLLIYYTSRLHSGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQGNTLPYTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQGNTLPYTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214